TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00278-CR
                                       NO. 03-13-00279-CR



                              Johnathan Aire Johnson, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
  NOS. 12-1220CR & 12-1688CR, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Robert A. Caine, appointed counsel for appellant Johnathan Aire Johnson, has filed

motions to abate these appeals because Johnson has been found incompetent to stand trial in separate

criminal proceedings, has been committed to a mental-health facility for sixty days, and is unable

to assist counsel in the prosecution of these appeals. See Tex. Code Crim. Proc. art. 46B.071

(procedure after determination of incompetency to stand trial), .073 (commitment to mental-health

facility for restoration to competency).

               We grant the motions and abate these appeals. Mr. Caine is instructed to file a report

no later than March 17, 2014, informing this Court about the status of Johnson’s mental-health

commitment and requesting an extension of the abatement or reinstatement of these appeals.
Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: January 16, 2014

Do Not Publish




                                              2